COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     In re State Farm Mutual Automobile Insurance Company

Appellate case number:   01-19-00821-CV

Trial court case number: 2019-26133

Trial court:             113th District Court of Harris County

       Real party in interest, Amanda Marie Sanchez Garza, filed a second unopposed
motion for extension of time to file her response to relator’s petition for writ of
mandamus. The motion is granted. Real party in interest’s response brief is due February
7, 2020.

       It is so ORDERED.

Judge’s signature: ________/s/ Russell Lloyd________
                          Acting individually


Date: January 9, 2020